Citation Nr: 0633277	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for arthritis of the 
thoracic spine. 

3.  Entitlement to service connection for degenerative 
changes of both knees. 

4.  Entitlement to service connection for edema in both legs. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression. 

6.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

During his hearing before the undersigned in April 2006, the 
veteran stated that he had chronic obstructive pulmonary 
disease secondary to his service-connected asbestosis.  He 
indicated that he was entering a claim for that benefit at 
that time. The matter is referred to the RO for 
consideration.  

Regarding the issue of entitlement to service connection for 
diabetes mellitus to include as due to exposure to Agent 
Orange, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
of Veterans' Appeals (Board) which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  The United States Department of Veterans Affairs 
(VA) disagrees with the Court's decision in Haas and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran separated from service in 
March 1976, and that he indicated in an April 2006 hearing 
before the undersigned that he was awarded benefits from the 
Social Security Administration in 1976.  VA outpatient 
treatment records show that in May 2002, it was noted that 
the veteran was receiving SSA benefits due to his 
disabilities.  Records considered in his SSA determination 
have not been associated with the claims file, and may bear 
some relevance to the service connection claims currently on 
appeal.  When VA is put on notice of the existence of SSA 
records, as here, VA must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In addition, the veteran was last examined for disability 
evaluation in June 2002.  At that time, pulmonary function 
tests were not conducted.  The most recent PFTs in the file 
were preformed in 1998.  Under DC 6833, the results of such 
tests are usually necessary to properly evaluate the 
veteran's asbestosis.  The Board notes that, effective 
October 6, 2006, VA amended the rating schedule concerning 
respiratory conditions, adding provisions that clarify the 
use of PFTs in evaluating respiratory conditions.  71 Fed. 
Reg. 52, 547 (September 6, 2006).  Given the recent 
amendment, it is unclear whether PFTs will be required in 
this case.  Nevertheless, the medical evidence of record is 
inadequate for purposes of evaluating the current severity of 
the veteran's asbestosis, and a remand is required by law.  
See 38 C.F.R. § 4.2 (2006).  As such, a VA respiratory 
examination must be scheduled for the veteran.  

In a September 2006 letter written by a private examiner for 
the veteran, it is stated that the veteran received an 
undated letter from the RO regarding the 90 day period he had 
to submit additional evidence when the case was transmitted 
to the Board.  He requested that the exact date be supplied 
to him for the 90 day period.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant SSA records (to 
include the decision and all supporting 
medical records) and associate them with 
the claims file.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his asbestosis.  The claims 
folder should be made available to the 
examiner for review, and that should be 
noted in the examination report.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should be provided 
with the recently amended 38 C.F.R. 
§ 4.96(d).  If determined to be required 
in this case, clinical analysis of the 
veteran's asbestosis should include 
pulmonary function tests that contain the 
following findings:  a) FEV-1; b) FEV- 
1/FVC; c) FEV-1/FVC; d) DLCO (SB); and e) 
maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory and/or respiratory 
limit).  The examiner should specifically 
indicate whether the veteran has cor 
pulmonale, pulmonary hypertension, and/or 
the necessity for oxygen therapy.  All 
findings and conclusions must be 
supported by complete rationale.  

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
SSOC which includes consideration of all 
of the evidence submitted since the 
issuance of the last supplemental 
statement of the case, and afforded the 
appropriate opportunity to respond.  
Additionally, he should be sent a dated 
letter to inform him of the time frame 
that he would have to submit additional 
evidence if the case is transferred back 
to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



